                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION


JACKSON, KEY AND ASSOCIATES, LLC,             :

      Plaintiff,                              :

vs.                                           :      CA 18-00322-KD-C

BEAZLEY INSURANCE COMPANY,                    :

      Defendant.                              :


                                       ORDER

      After due and proper consideration of the issues raised, and there having been no

objections filed, the recommendation of the Magistrate Judge made under 28 U.S.C. §

636(b)(l)(B) and dated November 30, 2018 is ADOPTED as the opinion of this Court.

      DONE this 20th
                   day of December        , 2018.

                      s/ Kristi K. DuBose
                   CHIEF UNITED STATES DISTRICT JUDGE
